Case 9:20-md-02924-RLR Document 2803-1 Entered on FLSD Docket 02/12/2021 Page 1 of 8




                     EXHIBIT A
Case 9:20-md-02924-RLR Document 2803-1 Entered on FLSD Docket 02/12/2021 Page 2 of 8

                                                                                   [Rl§© ~O~ §@
                                                                              Judicial Council 0fCa1ifomia
                                                                                               ,.

    1    Jennifer A. Moore (SBN 206779)                                            NOV O6 2020
         jennifer@,moorelawgrou12.com
   2     MOORE LAW GROUP, PLLC
         1473 South 4th Street
   3     Louisville, KY 40208
         Tel: (502)717-4080
   4     Fax: (502) 717-4086

    5    R. Brent Wisner (SBN: 2 7 6023)
         rbwisner@,baumhedlundlaw.com
   6     BAUM, HEDLUND, ARISTEI &
         GOLDMAN, P.C.
    7    10940 Wilshire Blvd., 17th Floor
         Los Angeles, CA 90024
    8    Tel: (310)207-3233
         Fax: (310) 820-7444
    9
        Attorneys for Plaintiffe and Petitioners
   10
   11                                 JUDICIAL COUNCIL OF CALIFORNIA

   12                                  CHAIR OF THE JUDICIAL COUNCIL

   13    THIS DOCUMENT RELATES TO:
   14    Cook, et al. v. Safeway, Inc., et al., San
         Francisco County Superior Court, Case No.
   15                                                         PETITION FOR COORDINATION
         CGC-20-5 86605
   16
         Rasmussen, et al. v. Safeway, Inc., et al. , Lake    [Filed Concurrently with Memorandum of
   17    County Superior Court, Case No. CV421204             Points and Authorities; Declaration ofJennifer
                                                              A. Moore; and Proposed Order for
   18    Anda/is, et al. v. Safeway, Inc., et al. , Alameda   Coordination]
         County Superior Court, Case No. RG20073766
   19
         Bonvino, et al. v. Safeway, Inc., et al., Alameda
  20     County Superior Court, Case No. RG20073321
  21
         Bryant, eta/. v. Safeway, Inc., etal. , Alameda
  22     County Superior Court, Case No. RG20073622

  23     Chung, et al. v. Safeway, Inc. , et al. , Alameda
         County Superior Court, Case No. RG20073289
  24
         Duckworth, et al. v. Safeway, Inc., et al.,
  25     Alameda County Superior Court, Case No.
         RG20073735
  26

  27     Eggers, et al. v. Safeway, Inc., et al. , Alameda
         County Superior Court, Case No. RG20073452
  28

                                                        1
                                           PETITION FOR COORDINATION
Case 9:20-md-02924-RLR Document 2803-1 Entered on FLSD Docket 02/12/2021 Page 3 of 8



       Garcia, et al. v. Safeway, Inc., et al., Alameda
   1   County Superior Court, Case No. RG20073715
   2
       Henderson, et al. v. Safeway, Inc., et al.,
   3   Alameda County Superior Court, Case No.
       RG20073314
   4
       Ingram, et al. v. Safeway, Inc., et al., Alameda
   5   County Superior Court, Case No. RG20073373
   6   Kinney, et al. v. Safeway, Inc., et al., Alameda
   7   County Superior Court, Case No. RG20073641

   8   Lee, et al. v. Safeway, Inc., et al., Alameda
       County Superior Court, Case No. RG20073389
   9
       Lupo, et al. v. Safeway, Inc., et al., Alameda
  10   County Superior Court, Case No. RG20073574
  11   Manown, et al. v. Safeway, Inc., et al., Alameda
       County Superior Court, Case No. RG20073564
  12
  13   Merz, et al. v. Safeway, Inc., et al., Alameda
       County Superior Court, Case No. RG20073455
  14
       Pruitt, et al. v. Safeway, Inc., et al., Alameda
  15   County Superior Court, Case No. RG20073727
  16   Saldivar, et al. v. Safeway, Inc., et al., Alameda
       County Superior Court, Case No. RG20073240
  17
       Sanchez, et al. v. Safeway, Inc., et al., Alameda
  18
       County Superior Court, Case No. RG20073262
  19
       Thomas, et al. v. Safeway, Inc., et al., Alameda
  20   County Superior Court, Case No. RG20073759

  21
  22 TO THE HONORABLE TANI G. CANTIL-SAKAUYE, CHAIRPERSON OF THE
  23 CALIFORNIA JUDICIAL COUNCIL, CHIEF JUSTICE OF CALIFORNIA:
  24          Pursuant to the California Code of Civil Procedure Section 404, et seq., and California Rules of
  25 Court 3.500, et seq., Plaintiffs and Petitioners, through counsel, Moore Law Group, PLLC and Baum,
  26 Hedlund, Aristei & Goldman, P.C., respectfully submit this request to the Chairperson of the Judicial
  27 Council for assignment of a judge to determine whether coordination of the actions is appropriate. All
  28 of the above-titled actions allege that exposure to the drug Zantac and/or its generic equivalents

                                                     2
                                        PETITION FOR COORDINATION
Case 9:20-md-02924-RLR Document 2803-1 Entered on FLSD Docket 02/12/2021 Page 4 of 8




   1 (“Ranitidine-Containing Drugs”) caused the development of cancer in Plaintiffs exposed to the
   2 Ranitidine-Containing Drugs.
   3         This Petition references the Memorandum of Points and Authorities in Support Thereof and
   4 Declaration of Jennifer A. Moore, Esq. This petition for coordination is based upon the criteria
   5 codified in California Code of Civil Procedure § 404.1. That is, the Zantac cases sought to be
   6 coordinated herein:
   7         One judge hearing all of the actions for all purposes in a selected site or sites will promote
             the ends of justice taking into account whether common questions of fact or law are
   8         predominating and significant to the litigation; the convenience of parties, witnesses, and
             counsel; the relative development of the actions and the work product of counsel; the
   9         efficient utilization of judicial facilities and manpower; the calendar of the courts; the
  10         disadvantages of duplicative and inconsistent rulings, orders or judgments; and, the
             likelihood of settlement of the actions without further litigation should coordination be
  11         denied.

  12 California Code of Civil Procedure § 404.1.
  13         All of the cases sought to be coordinated herein involve exposure to brand-name and generic

  14 Ranitidine-Containing Drugs sold by a common constellation of Defendants and the consequent
  15 physical injuries associated with consumption of and exposure to Ranitidine-Containing Drugs. Such
  16 cases are more particularly described in the Memorandum of Points and Authorities and the initially
  17 filed Declaration of Jennifer A. Moore.
  18         Petitioners are currently seeking to coordinate 20 actions listed below. Petitioners’ counsel is

  19 informed and believes that hundreds of additional Zantac injury cases will be filed over the coming
  20 months. Petitioners will seek to join these additional cases via Add-On Petitions when appropriate.
  21         Petitioners are seeking to coordinate the 20 cases below:

  22         1)      Cook, et al. v. Safeway, Inc., et al., filed in San Francisco County Superior Court on

  23                 9/4/2020, by Baum Hedlund Aristei & Goldman, P.C., 10940 Wilshire Blvd, 17th

  24                 Floor, Los Angeles, California 90024, Case No. CGC20586605. Case status: pending.

  25         2)      Rasmussen, et al. v. Safeway, Inc., et al., filed in Lake County Superior Court on

  26                 9/4/2020, by Baum Hedlund Aristei & Goldman, P.C., 10940 Wilshire Blvd, 17th

  27                 Floor, Los Angeles, California 90024, Case No. CV421204. Case status: pending.

  28

                                                     3
                                        PETITION FOR COORDINATION
Case 9:20-md-02924-RLR Document 2803-1 Entered on FLSD Docket 02/12/2021 Page 5 of 8




   1       3)    Andalis, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
   2             9/4/2020, by Baum Hedlund Aristei & Goldman, P.C., 10940 Wilshire Blvd, 17th
   3             Floor, Los Angeles, California 90024, Case No. RG20073766. Case status: pending.
   4       4)    Bonvino, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
   5             9/8/2020, by Moore Law Group, PLLC, 1473 South 4th Street, Louisville, KY 40208,
   6             Case No. RG20073321. Case status: pending.
   7       5)    Bryant, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
   8             9/4/2020, by Baum Hedlund Aristei & Goldman, P.C., 10940 Wilshire Blvd, 17th
   9             Floor, Los Angeles, California 90024, Case No. RG20073622 . Case status: pending.
  10       6)    Chung, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
  11             9/4/2020, by Baum Hedlund Aristei & Goldman, P.C., 10940 Wilshire Blvd, 17th
  12             Floor, Los Angeles, California 90024, Case No. RG20073289. Case status: pending.
  13       7)    Duckworth, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
  14             9/4/2020, by Baum Hedlund Aristei & Goldman, P.C., 10940 Wilshire Blvd, 17th
  15             Floor, Los Angeles, California 90024, Case No. RG20073735 . Case status: pending.
  16       8)    Eggers, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
  17             9/4/2020, by Baum Hedlund Aristei & Goldman, P.C., 10940 Wilshire Blvd, 17th
  18             Floor, Los Angeles, California 90024, Case No. RG20073452 . Case status: pending.
  19       9)    Garcia, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
  20             9/4/2020, by Baum Hedlund Aristei & Goldman, P.C., 10940 Wilshire Blvd, 17th
  21             Floor, Los Angeles, California 90024, Case No. RG20073715 . Case status: pending.
  22       10)   Henderson, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
  23             9/8/2020, by Moore Law Group, PLLC, 1473 South 4th Street, Louisville, KY 40208,
  24             Case No. RG20073314. Case status: pending.
  25       11)   Ingram, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
  26             9/8/2020, by Moore Law Group, PLLC, 1473 South 4th Street, Louisville, KY 40208,
  27             Case No. RG20073373. Case status: pending.
  28

                                                 4
                                    PETITION FOR COORDINATION
Case 9:20-md-02924-RLR Document 2803-1 Entered on FLSD Docket 02/12/2021 Page 6 of 8




   1       12)   Kinney, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
   2             9/4/2020, by Baum Hedlund Aristei & Goldman, P.C., 10940 Wilshire Blvd, 17th
   3             Floor, Los Angeles, California 90024, Case No. RG20073641 . Case status: pending.
   4       13)   Lee, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on 9/4/2020,
   5             by Baum Hedlund Aristei & Goldman, P.C., 10940 Wilshire Blvd, 17th Floor, Los
   6             Angeles, California 90024, Case No. RG20073389 . Case status: pending.
   7       14)   Lupo, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
   8             9/4/2020, by Baum Hedlund Aristei & Goldman, P.C., 10940 Wilshire Blvd, 17th
   9             Floor, Los Angeles, California 90024, Case No. RG20073574 . Case status: pending.
  10       15)   Manown, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
  11             9/4/2020, by Baum Hedlund Aristei & Goldman, P.C., 10940 Wilshire Blvd, 17th
  12             Floor, Los Angeles, California 90024, Case No. RG20073564. Case status: pending.
  13       16)   Merz, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
  14             9/8/2020, by Moore Law Group, PLLC, 1473 South 4th Street, Louisville, KY 40208,
  15             Case No. RG20073455. Case status: pending.
  16       17)   Pruitt, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
  17             9/4/2020, by Baum Hedlund Aristei & Goldman, P.C., 10940 Wilshire Blvd, 17th
  18             Floor, Los Angeles, California 90024, Case No. RG20073727 . Case status: pending.
  19       18)   Saldivar, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
  20             9/4/2020, by Baum Hedlund Aristei & Goldman, P.C., 10940 Wilshire Blvd, 17th
  21             Floor, Los Angeles, California 90024, Case No. RG20073240 . Case status: pending.
  22       19)   Sanchez, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
  23             9/4/2020, by Baum Hedlund Aristei & Goldman, P.C., 10940 Wilshire Blvd, 17th
  24             Floor, Los Angeles, California 90024, Case No. RG20073262 . Case status: pending.
  25       20)   Thomas, et al. v. Safeway, Inc., et al., filed in Alameda County Superior Court on
  26             9/4/2020, by Baum Hedlund Aristei & Goldman, P.C., 10940 Wilshire Blvd, 17th
  27             Floor, Los Angeles, California 90024, Case No. RG20073759 . Case status: pending.
  28

                                                 5
                                    PETITION FOR COORDINATION
Case 9:20-md-02924-RLR Document 2803-1 Entered on FLSD Docket 02/12/2021 Page 7 of 8




   1 Petitioners do not request a hearing on this petition for coordination.
   2 Dated: November 5, 2020                               Respectfully Submitted,
                                                           MOORE LAW GROUP, PLLC
   3
   4                                                   By: ___________________________
                                                           Jennifer A. Moore (SBN 206779)
   5                                                       jennifer@moorelawgroup.com
                                                           1473 South 4 th Street
   6                                                       Louisville, KY 40208
                                                           Tel: (502) 717-4080
   7                                                       Fax: (502) 717-4086
   8                                                       R. Brent Wisner (SBN: 276023)
                                                           rbwisner@baumhedlundlaw.com
   9                                                       BAUM HEDLUND ARISTEI & GOLDMAN, P.C.
                                                           10940 Wilshire Blvd., 17 th Floor
  10                                                       Los Angeles, CA 90024
                                                           Tel: (310) 207-3233
  11                                                       Fax: (310) 820-7444
  12                                                       Attorney for Plaintiffs and Petitioners
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                     6
                                        PETITION FOR COORDINATION
Case 9:20-md-02924-RLR Document 2803-1 Entered on FLSD Docket 02/12/2021 Page 8 of 8



                                              PROOF OF SERVICE
   1
   2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES,
   3         I am a resident and employed in the County of Los Angeles, State of California, over the age of
     18 and not a party to the within action or proceedings; my business address is 10940 Wilshire Blvd., 17th
   4 Floor, Los Angeles, California 90024.
   5
             On November 5, 2020, I served the foregoing document(s) described as:
   6
                                      PETITION FOR COORDINATION
   7
     on the interested parties and/or through their attorneys of record by depositing the original or true copy
   8 thereof as designated below, at Los Angeles, California, addressed to the following:
   9
  10 ( )     BY MAIL: I caused said document(s) to be deposited in the U.S. Postal Service in a sealed
             envelope with postage fully prepaid at Los Angeles, California, following the ordinary practice
  11         at my place of business of collection and processing of mail.
  12 ( X )   BY ELECTRONIC TRANSMISSION: I caused the foregoing document to be sent via
             electronic mail to the addressee(s) below.
  13
  14                                         coordination@jud.ca.gov

  15 ( X )   (State) I declare under penalty of perjury under the laws of the State of California that the
              above is true and correct.
  16
  17         Executed November 5, 2020 at Los Angeles, California.

  18
  19
       _________________________
  20       Valeriya Adlivankina
  21
  22
  23
  24
  25
  26
  27
  28

                                                     7
                                        PETITION FOR COORDINATION
